DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "upper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US 20180072368).
Claim 1;
Matsuo teaches a seat rail structure for a motorcycle comprising: a seat rail (Fig. 5) disposed on a vehicle body of the motorcycle, wherein the seat rail has a side member 70 which is positioned at a lateral side in a width direction of the vehicle body and is a bent product made of continuous fiber reinforced resin (¶0009, Lines 1-3), the side member has: a side wall positioned at an outer end in the width direction of the vehicle body (Fig. 6); and an upper flange 100 positioned at an upper end, in an upper-lower direction of the vehicle body, of the side wall so as to protrude from the side wall inward in the width direction of the vehicle body (Fig. 5), the side wall has an upper fastening portion 79 which is positioned at an upper end section, in the upper-lower direction of the vehicle body, of a front end region in a front-rear direction of the vehicle body, and is fastened to a main frame of the vehicle body (Fig. 4), the upper fastening portion has: an upper corner edge portion positioned so as to straddle a front edge portion in the front-rear direction of the vehicle body; and an upper edge portion in the upper-lower direction of the vehicle body, the upper corner edge portion is formed to be arcuate; and a rear end, in the front-rear direction of the vehicle body, of the upper corner edge portion is disposed frontward in the vehicle body relative to a front edge portion (Fig. 6, 79 – edge between 79 and 101), in the front- rear direction of the vehicle body, of the upper flange. (-attachment portion 79 considered to have a rounded edge wherein the edge is arranged between forwardmost end of 79 and attachment structure near 74)

    PNG
    media_image1.png
    567
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    755
    media_image2.png
    Greyscale

Claim 2;
Matsuo teaches wherein the upper fastening portion has a frame abutting surface which abuts the main frame in the width direction of the vehicle body (Fig. 6, 79a), and a rear end, in the front-rear direction of the vehicle body, of the frame abutting surface is disposed rearward in the vehicle body relative to the front edge portion of the upper flange. (Fig. 6, 79 – attachment surface is rearward of front edge of 79)
Claim 4;
Matsuo teaches the side wall has a connecting edge portion which connects the upper edge portion of the upper fastening portion and the front edge portion of the upper flange in the front-rear direction of the vehicle body, and the connecting edge portion is formed to be arcuate. 

    PNG
    media_image3.png
    572
    755
    media_image3.png
    Greyscale

Claim 5;
Matsuo teaches the side member has an upper connecting portion 101 which connects the side wall and the upper flange (Fig. 8), the upper connecting portion has: an inner surface which connects an inner surface, in the width direction of the vehicle body, of the side wall, and a lower surface, in the upper- lower direction of the vehicle body, of the upper flange; and an outer surface which connects an outer surface, in the width direction of the vehicle body, of the side wall, and an upper surface, in the upper-lower direction of the vehicle body, of the upper flange, and the inner surface and the outer surface of the upper connecting portion are respectively formed to be arcuate. (Fig. 8, 101 – element considered arcuate internally and externally)

    PNG
    media_image4.png
    654
    601
    media_image4.png
    Greyscale

Claim 6;
Matsuo teaches the side wall has a main body portion positioned rearward in the vehicle body and outward in the width direction of the vehicle body relative to the upper fastening portion; and a stepped portion which connects the upper fastening portion and the main body portion. (Fig. 6 – frame 70 protrudes in a width direction towards the end of 79)
Claim 7;
Matsuo teaches the seat rail has two of the side members 70/73 disposed so as to be spaced apart from each other in the width direction of the vehicle body, and the upper surface, in the upper-lower direction of the vehicle body, of the upper flange of each side member, includes an attachment bearing surface 102 so as to be used for attachment of a seat and/or a fuel tank. (Fig. 6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20180072368) in view of Matsushima (US 20150060177).
 Matsuo teaches the upper fastening portion has a fastening hole penetrating in the width direction of the vehicle body so as to be used for fastening to the main frame. (Fig. 4, 82 – bolt secures seat rail to frame. Bolt hole is rearward of front edge of 79) Matsuo does not teaches a rear end of the fastening hole is disposed rearward in the vehicle body relative to the front edge portion of the upper flange.
Matsushima teaches fastening hole is disposed rearward in the vehicle body relative to the front edge portion of the upper flange. (Fig. 3, 45 & 41c)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the flange provisions of Matsushima with the seat structure of Matsuo to allow for increased surface area and improved strength for components mounted underneath a seat frame. Such an addition would provide for the obvious benefit of reduced maintenance costs and damage protection. (Matsushima, ¶0021)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of seat rail structures for saddle ridden vehicles are listed on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611